Per Curiam. Appellant John Slaughter has filed a motion for rule on the clerk. The motion reflects that the judgment and commitment order was entered on October 21, 1998, and the notice of appeal was filed on November 19, 1998. The record was not tendered until June 3, 1999, more than seven months from the date the judgment was entered. See Ark. R. App. P.—Civ. Rule 5(b).  We will grant a motion for rule on the clerk when the attorney admits that the record was not timely filed due to an error on his or her part. Pack v. State, 335 Ark. 374, 983 S.W.2d 125 (1998) (per curiam); Turner v. State, 334 Ark. 240, 973 S.W.2d 480 (1998) (per curiam). Here, Appellant’s attorney, John W. Cone, admits responsibility for tendering the record late. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Davis v. State, 335 Ark. 136, 983 S.W.2d 122 (1998) (per curiam); Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). A copy of this per curiam opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).